    Case 4:19-cv-00577-ALM-KPJ Document 61 Filed 09/03/20 Page 1 of 1 PageID #: 481



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

       ED BUTOWSKY,                                      §
                                                         §
               Plaintiff,                                §
                                                         §
       v.                                                § Civil Action No.: 4:19-cv-577-ALM-KPJ
                                                         §
       DOUGLAS H. WIGDOR, et al.,                        §
                                                         §
               Defendants.                               §
                                                         §


                                                  ORDER

            Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Motion for Stay (the

     “Motion”) (Dkt. 59), wherein Plaintiff requests that the proceedings and deadlines in this case by

     stayed for forty-five (45) days. On September 2, 2020, Plaintiff filed a Notice (Dkt. 60) indicating

     that Defendants are unopposed to the relief requested in the Motion. Upon consideration, the Court

.    finds that the Motion (Dkt. 59) is GRANTED.

            IT IS THEREFORE ORDERED that this matter is STAYED until October 19, 2020.

            IT IS FURTHER ORDERED that Plaintiff shall file his Second Amended Complaint as

     required by the Court’s August 12, 2020, Order (Dkt. 58), by November 2, 2020.

             So ORDERED and SIGNED this 3rd day of September, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
